                                            Ira ~. Nese~.of~                     Barbara I-~e 'T~apasso             Fhil~p 1~;e Eyler
                                            1~nd~°evv T. IvIilt~nbe~g           'Para J. I~av~s                     Senior Litigation Counsel
                                                                                 I~ Hama 1~.. V1r~.rsh odv          Rebecca C. IeTunber~
                                            Stuart ~err~st~in                    G~brie~le ICI. V~~ci               Counsel
ATTORNEYS AT L,AW
                                                                                 I~ara L. G~ryc~i                   je~rey S. Berkowitz
nrnll law.co                                                                     Cindy ..~.. Si~~l~                 Counsel
                                                                                 ~1G~10~15 ~o ~,~W1S                10/Iaryb~th S~ydor
                                                                                 ~d~°ien~e Ile Levy                 Title IX Consultant
                                                                                 Ryaa.n I~T~zam
                                                                                 ~~~111~ ~o ~~C~.~~'1CC)




                                                                        January 31, 2020

      VIA ECF
      The Honorable Ann Y. Shields, Magistrate Judge
      United Stags District Court, Eastern District of New York
      10~ Federal Plaza, Courtroom 840
      P.0 .Bow 9014
      Central Islip, New York 11722

               Re:      John Doe v. Hofstra University et al.: Joint Status Update
                        Docket No. Z:~9-cv-02064-JMA-AYS

      Dear Magistrate Judge Shields:

             The undersigned firm represents the Plaintiff, John Doe, in the above-referenced matter,
      and respectfully submits this joint status update letter in accordance with the Court's January 23,
      2020 docl~et entry.

              The parties anticipate filing a stipulation of dismissal within thirty (30) days. As such, the
      parties respectfully submit that a revised discovery order is not necessary at this time. Counsel for
      the parties are available for a telephonic conference if the Court so requires.

               Thank you for your time and consideration.



                                                                        Respectfully submitted,
                                                                        NESENOFF & MILTENBERG,LLP


                                                                        By:~is/
                                                                           Adrienne Levy,Esq.




      Cc: All counsel (via ECF)


                                                                                            3490440.1 1 /31/20203483933.1 1117!2020
ITT ~T YC~R.   ~   363 ~event~ Av~~~~   ~   Fifth ~l~t~~°      New `~o~°k, I~TY 10001    I 'I': 212.736.400       I F: 212.736.2260
   S~'C)l~     I   101 Federal Street   ~   19th Floor         Boston, MA.02110          ~ T: 617.209.2188
